Citation Nr: 1810893	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-34 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable disability rating for residuals of a right thumb injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1975 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The record reflects that the Veteran requested a Travel Board Hearing in August 2010 and again in November 2015.  The record further reflects that VA attempted to call the Veteran to schedule a Travel Board hearing in January 2017, March 2017, and twice in April 2017.  VA sent the Veteran letters in February 2017 and early April 2017, advising that a Travel Board had been scheduled for April 26, 2017.  The Veteran cancelled his scheduled April 2017 Travel Board hearing. Accordingly, the Board will proceed without a hearing.  38 C.F.R. § 20.704(d) (2017).

In June 2017, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran failed to report for an examination scheduled in conjunction with the present appeal, and has not provided any explanation for such failure.


CONCLUSION OF LAW

The Veteran's claim for a compensable disability rating for residuals of a right thumb injury is denied.  38 C.F.R. § 3.655(b) (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria, Factual Background, and Analysis

When entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, 38 C.F.R. § 3.655 provides for specific actions that must be taken.  Specifically, where, as here, the examination was scheduled in conjunction with any claim other than an original compensation claim, the claim shall be denied as a matter of law. 38 CFR 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  Id. at (a). 

In November 2009, the Veteran underwent a VA examination.  The examiner provided a summary of the history of a jammed right thumb in service and clinical observations of the current symptoms and function.  The examiner referred to imaging studies, diagnosed osteoarthritis of the right hand but found that the current manifestations were not residuals of the service-connected injury.  Therefore, this evidence did not support an increased rating.  

In June 2017, the Board found that another examination was warranted and a request was processed in July 2017.  There is no indication or allegation that the Veteran was not notified of the examination.  In fact, a July 2017 record indicates that attempts were made to contact the Veteran by telephone and mail with no success.  Thus, the Board presumes the Veteran was properly notified of the examination.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (noting that, under the presumption of regularity, public officers are presumed to have properly discharged their official duties absent clear evidence to the contrary).  On July 20, 2017, the examination was cancelled.  VA outpatient treatment records show that the Veteran appeared and received care at VA clinics during this period of time. 

The Veteran was informed in a December 2017 supplemental statement of the case (SSOC) that his claim was being denied due to failure to report for the examination; he has not acknowledged that fact, disagreed with that finding, explained such failure, or expressed willingness to appear at a future examination.  Consequently, the appeal must be denied under 38 C.F.R. § 3.655(b).


ORDER

Entitlement to a compensable disability rating for residuals of a right thumb injury is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


